DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on November 26, 2021 has been received and fully considered.
The previous claim rejections made under 35 U.S.C. 112 as indicated in the Office action dated May 26, 2021 are withdrawn in view of applicant’s amendment made to claims 8 and 21. 
The previous claim rejection made under 35 U.S.C. 103 over Epsom Salt (dailymed.nlm.nih.gov, revised on November 2017) in view of Brainard (US 20140044809 A1) and Ockerman (US 20140161878 A1) is withdrawn in view of applicant’s remarks.  A new rejection is made with new references which replace the Epsom Salt reference. 
The previous claim rejection made under 35 U.S.C. 103 over Epsom Salt, Brainard and Ockerman and further in view of Koo et al. (Eur J Pharmacol 500:177-184 2004) and Higashiguchi et al. (US 20100330197 A1) is withdrawn for the above reason.  A new rejection is made; the original grounds of rejections are maintained. 
The previous claim rejection made under 35 U.S.C. 103 over Epsom Salt, Brainard and Ockerman and further in view of Taniguchi et al. (US 20160008392 A1) is withdrawn for the same reason.  A new rejection is made; the original grounds of rejections are maintained. 


			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt (Amoray Care, October 2014) and Lusinski (“11 Surprising uses for Epsom salt in and around your house”, www.simplemost.com, February 11, 2016) in view of Brainard (US 20140044809 A1, published on February 13, 2014) and Ockerman (US 20140161878 A1, published June 12, 2012)
Natural Epsom salt teaches that magnesium sulfate is a saline laxative and used for relief of occasional constipation as the product “generally produces bowel movement in ½ to 6 hours”.  See Uses; instant claims 24 and 25.  The reference teaches the daily dose of 10-30 grams for adults and children 12 years and over. See Direction. The reference further teaches to dissolve the dose in 8 ounces and water. 
Lusinski teaches that Epsom salt acts as an all-natural laxative and add lemon juice to suggests adding lemon juice to an Epsom salt solution (1 teaspoon in 4 oz of water) to improve the taste.  See instant claim 3.
Natural Epsom salt and Lusinski fail to teach blueberry juice.  
Brainard teaches a composition for digestive system, comprising blueberry product such as blueberry fiber, blueberry fruit, blueberry extract, and the like.  The reference also teaches that a liquid dosage form can contain blueberry fruit in an amount ranging from about 0.1 %w/v to about 10 % w/v.  See [0008].  Such form of blueberry product inherently contains blueberry juice. The reference teaches that blueberry products (i.e., fiber, fruit, extract) are beneficially used to impart color or taste in the final product, “as well as assisting in relief of the digestive condition.” See [0034].  The reference also teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing.  See [0035].  The reference further teaches that blueberry fruit can be available as powder or in liquefied, frozen or concentrated form.  See [0038].  
Given the teachings in Lusinski to add a fruit juice to improve the taste of the laxative composition comprising magnesium sulfate, one of ordinary skill in the art would have found it obvious to use commonly used flavoring ingredient to do so.  Using blueberry juice as motivated by Brainard would have been obvious as this reference teaches that blueberry is used to impart flavor and color in orally administered pharmaceutical compositions and capable of assisting in relief of the digestive conditions.  Since Brainard teaches that blueberry fruit can be used as powder or in liquid composition, and Natural Epsom Salt and Lusinski teach that magnesium sulfate is provided as solid and mixed in water before use, one of ordinary skill in the art would have had a reasonable expectation of successfully producing an Epsom salt laxative composition with improved taste by mixing blueberry fruit of either form to make magnesium sulfate dissolved in water containing blueberry juice or blueberry juice which inherently contains water.  See instant claims 1 and 3. 
Regarding the amount of the magnesium sulfate and blueberry juice, adjusting the amounts for targeted laxative result and taste would have no more than routine experimentations by one of ordinary skill in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Natural Epsom salt teaches using 10-30 grams (10-30 cc) of Epsom salt for adults and children over 12 years old in 8 ounces of water, while adding a fruit juice for taste. Since a fruit juice can be in any concentration, using a suitable amount of a fruit juice or blueberry juice for the desired taste would have been well within the skill in the art.  


Natural Epsom Salt and Lusinski fail to teach orally administering one or more renew compositions as defined in claim 1. 
 Ockerman discloses a probiotic composition comprising probiotics such as lactobcoccis lactus, lactobacillus rhamnosus) and dried fruits such as powder of blueberries.  See instant claims 7 and 9.   The reference teaches that probiotics is used to balance and maintain the intestinal flora and food digestion among other benefits.  See [0002-0003].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Epsom Salt and orally administer to the user a probiotic composition such as those disclosed by Ockerman to balance and maintain intestinal flora and provide health benefits. Since the reference teaches using dried fruit which is in the form of powder, it is viewed that the dried blueberry powder inherently contains fiber.  See instant claims 1, 26 and 27.  

Regarding claim 4, Brainard suggests using additional fruit extracts such as grape extracts.  Since Brainard teaches that reconstituting grape extracts would obviously generate grape juice, using grape extract as suggested by Brainard would meet the present limitation.  
Regarding claim 7, Ockerman teaches that dried fruit powder is used, and such powder inherently contains fiber. Although the reference doesn’t disclose whether such fiber comes are solid remnants of blueberries after juicing, the fiber from same fruit would be inherently the same regardless of how it is obtained.  Alternately, Brainard teaches that blue teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing, thus using such fiber is obvious.  See [0035].  
Regarding 9, Ockerman teaches using Lactobacillus acidophilus, Bifidobacterium lactis, lactobacillus rhamnosus, etc.  See [0030].  
	Regarding claim 21 and 22, Ockerman teaches that the probiotic composition imparts the benefits of maintaining the balance of microflora in the intestine, thus repeated use of the composition to maximize the effect would have been obvious.  For example, Ockerman teaches that patients who were treated with the probiotic compositions comprising Lactococcis lactus, Lactobacillus rhammosus, inulin and dried powder of blueberries.  
 	Amended claim 21 requires that the “the one or more maintenance compositions are not the same as the one or more renew compositions.”  Ockerman teaches that the probiotic composition can further contain vitamins, mineral, amino acids, antioxidants, etc. to delay or prevent the onset of a disease and/or condition associated with oxidative stress. Thus, incorporating at least one of these components according to the teachings or suggestions to make a composition and administering to patients as a part of the health care regime would have been obvious. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Koo et al. ("Pharmacological Effects of Green Tea on the Gastrointestinal System," European Journal of Pharmacology 500:177-184 2004) (“Koo” hereunder) and Higashiguchi et al. (US 20100330197 A1, published on December, 2010) (“Higashiguchi” hereunder). 
Natural Epsom Salt and Lusinski fail to teach green tea. 
Koo teaches that green tea consumption reduces colorectal cancer risk; provides a protective effect on the gastrointestinal mucosa, reduces the absorption of fat and sugar, etc.  
Furthermore, Higashiguchi teaches that green tea is used as a flavoring agent in orally administered pharmaceutical composition. The reference teaches using “a taste component such as sodium chloride, sodium glutamate, fruit juice or the like, and flavors such as pineapple flavor, lemon flavor, orange flavor, coffee flavor, green-tea flavor, milk flavor or the like”. See [0117].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Natural Epsom Salt and Lusinski and add to the composition green tea as motivated by Koo and Higashiguchi.  The skilled artisan would have been motivated to do so, as Koo teaches that green tea consumption lowers the risk of colorectal cancer and protects the gastrointestinal mucosa and reduces the absorption of fat and sugar, and Higashiguchi teaches that green tea is used as a flavoring agent in pharmaceutical art.  Since Lusinski teaches using a flavoring agent such as lemon juice, the skilled artisan would have had a reasonable expectation of successfully producing a laxative composition with green tea flavor and improved health benefits.  

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Taniguchi et al. (US 20160008392 A1, published on January 14, 2016) (“Taniguchi” hereunder). 
Natural Epsom Salt and Lusinski fail to teach stevia.
Taniguchi teaches stevia extract is or enzyme treated stevia is a high intensity sweetener used in orally administered pharmaceutical compositions.  See [0018].  
Regarding claims 6 and 23, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Natural Epsom Salt and Lusinski and add to the composition stevia as motivated by Taniguchi.  The skilled artisan would have been motivated to do so with a reasonable expectation of successfully improving the taste of the cleansing composition as 1) Lusinski teaches adding a flavoring agent to improve the taste; and 2) Taniguchi teaches that stevia is a well-known high intensity sweetener used to improve tastes of orally administered pharmaceutical compositions.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Clinical Educator (“Lactobacillus GG: A potent immune regulator effective in many disorders”, October 7, 2009, www. clinicaleducation.org)
While Ockerman teaches using Lactobacillus rhamnosus strains in the probiotic formulations, the reference does not specifically disclose Lactobacillus rhamnosus GG (LGG).
Clinical Educator teaches that LGG is one of the most widely used probiotic strains which prevents and treats gastro-intestinal infections and diarrhea, stimulates immune responses that promote vaccination or even prevents certain allergic symptoms.  
Given the teachings of Ockerman to use Lactobacillus rhamnosus strains in the probiotic composition for treating gut health, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Clinical Educator for specific probiotic strains useful for the composition.  It would have been obvious that the skilled artisan would have had added to the composition LGG as motivated by the teachings in Clinical Educator, as the reference teaches a wide range of health benefits which include preventing diarrhea and infections and autoimmune conditions. The skilled artisan would have had a reasonable expectation of successfully producing a stable probiotic composition which that imparts the health benefits of LGG.  

Response to Arguments
Applicant’s arguments filed on November 26, 2021 have been considered but are unpersuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the rejections are made in view of combined teachings of the cited references which were available before the time of filing of the present application.  The determination of obviousness has been made in view of what one of ordinary skill in the art at that time would have known and considered obvious.  
Applicant asserts that the present blueberry and magnesium sulfate combination provides both cleansing, superior taste masking effects and antioxidant effects. Cleansing effects of both blueberry and magnesium sulfate are well documented in prior art, as evidenced by the cited references.  Applicant’s arguments that blueberry has a masking effect which is superior to other fruit juice is a mere statement not supported by facts.  Nonetheless, given the suggestion of using a flavoring agent to improve the taste of magnesium sulfate solution, selection of a best tasting agent would have taken only ordinary skill in the art. Furthermore, blueberry products are well known as antioxidants, and Brainard specifically teaches using blueberry products for improving digestive conditions; using such for the known purposes is not seen surprising. See Brainard, [0029, 0043].  
Applicant also asserts that using a renew composition comprising fiber and a probiotic further promotes good flora “in a way that each ingredient does not individually”.  However, administering to patients a combination of fiber and probiotic is well known and has been in practice, as shown by Ockerman.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617